DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 2/16/2022, in which claims 1 – 2, 4 – 14, and 16 – 20 was amended, and claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.1	As per amended claim 1, applicant argues in substance in pages 11 – 14 that Patnaik et al (US 2017/0249222 A1) and Kumarasamy et al (US 2018/0357251 A1) does not disclose generate a software snapshot of the first primary data ….. querying the first file system to identify one or more data objects, among the first primary data . . . that have experienced a net change since a preceding point-in-time  the first data agent, extracting ... based on the software snapshot, the one or more data objects as changed ……. performing a file-level restore operation [that] implements the one or more data
objects as changed into the second data path at the second data storage.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Patnaik et al (US 2017/0249222 A1) and Kumarasamy et al (US 2018/0357251 A1) fully disclosed all the limitation of claim 1 including the features of generate a software snapshot of the first primary data ….. querying the first file system to identify one or more data objects, among the first primary data . . . that have experienced a net change since a preceding point-in-time  the first data agent, extracting ... based on the software snapshot, the one or more data objects as changed ……. performing a file-level restore operation that implements the one or more data
objects as changed into the second data path at the second data storage.
	Kumarasamy discloses method and system  for generating a data snapshot and replicating the data from production environment to a secure environment (see para.[0005]). The system includes primary data that can be modified or edited on the primary data storage while secondary data resides on secondary storage which may be local or remote to the primary storage (see para.[para.[0064] and  para.[0068]). The secondary storage stored copy of the data that resides on the primary and those data are used to restore the data back to a required point-in-time in case there is an inconsistency on the primary storage (see para.[0076] – para.[0077]). A storage manager  which may be a software or  hardware  controls  and protects primary and secondary storage, also, includes data agents and media agents (see para.[0098]). The snapshot of the primary data are created based on certain criteria such as periodic, data change threshold etc.(see para.[0170]). The snapshot may be generated by hardware or software and the backup may be based on volume-level, file level, or block-level (see para.[0159] and para.[0165] – para.[0166]). 
	Kumarasamy  explained the backup and restore of the using volume-level  data backup, however, paragraph 0159 discloses other backup methods that can be used in the invention which includes file-level,  or block-level.
5.2	Thus, the rejection is maintained.           

Claim Objections
6.	Claim 1  is objected to because of the following informalities:  Examiner assumes the word  “an other”  in the claim is typographical.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patnaik et al (US 2017/0249222 A1), in view of Kumarasamy et al (US 2018/0357251 A1).
As per claim 1, Patnaik et al (US 2017/0249222 A1) discloses,
A method comprising: in a data storage management system (para.[0026]; “nodes 116, 118 on clustered data storage systems 102, 104 can comprise network or host nodes that are interconnected as a cluster to provide data storage and management services”). 
defining a replication group that comprises first primary data in a first data path in a first file system stored in first data storage (Fig.1, Fig.2, and para.[0051]; “granular replication for data protection may be implemented for the data storage system …..creation of the consistency group relationship for replication includes the identification of files and/or LUNs for inclusion within a consistency group”). 
wherein the first primary data is generated by a first computing device that comprises one or more hardware processors (para.[0001]; “a first storage cluster may comprise a first storage controller configured to provide clients with primary access to data stored within a first storage device and/or other storage devices” and para.[0062]; “first storage controller 402 may host a first volume 408 comprising a file (A), a file (B), a file (C), a file (E), a file (F), and/or other files, LUNs, directories, and/or storage objects accessible to clients through the first storage controller”). 
defining a second data path in a second file system stored in second data storage that is distinct from the first data storage (para.[0001]; “A second storage cluster may comprise a second storage controller configured to provide clients with primary access to data stored within a second storage device and/or other storage devices”)., 
wherein the second file system comprises second primary data, which is natively accessible to a second computing device that comprises one or more hardware processors (para.[0027]; “A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices)”).
and wherein the second data path is defined in the data storage management system as a replication destination for the replication group (abstract; “using a baseline snapshot of the first volume, is used to create a replicated consistency group within a second volume hosted by a second storage controller”). 
and a backup node computing device, which is distinct from the first computing device and comprises one or more hardware processors (Fig.4A – Fig.4D, and para.[0052]; “(e.g. data replicated from the first volume to a backup volume that can be taken over by the second storage…….)”).
	Patnaik does not specifically disclose by a first data agent associated with the first file system, causing the first computing device to generate a software snapshot of the first primary data, wherein the first data agent is configured for accessing the first file system and the first primary data of the first file system, and wherein the first data agent executes on one of: the first computing device, by the first data agent, querying the first file system to identify one or more data objects, among the first primary data of the first file system, that have experienced a net change since  a preceding point-in-time by the first data agent, extracting from the first file system based on the software snapshot, the one or more data objects as changed since the preceding point-in-time, including a changed first data file, Filing Date: April 3, 2020by a second data agent associated with the second file system, performing a file- level restore operation of the one or more data objects as changed, wherein the file-level restore operation implements the one or more data objects as changed into the second data path at the second data storage, including the changed first data file, wherein the second data agent is configured for accessing the second file system and the second primary data of the second file system,  and wherein the second data agent executes on one of: the second computing device and an other backup node computing device, which is distinct from the second computing device and comprises one or more hardware processors, and wherein after the file-level restore operation is completed, (i) all the first primary data in the replication group is replicated at the second data path in the second data storage and (ii) the changed first data file is natively accessible to the second computing device as second primary data in the second file system.
	However, Kumarasamy et al (US 2018/0357251 A1) in an analogous art disclose,
by a first data agent associated with the first file system (para.[0126]; “each data agent 142 may be specialized for a particular application 110, and the system can employ multiple application-specific data agents”). 
causing the first computing device to generate a software snapshot of the first primary data (para.[0166]; “A “software snapshot” (or “software-based snapshot”) operation, on the other hand, can be a snapshot operation in which one or more other components in information management system”). -2-Application No.: 16/840174 
wherein the first data agent is configured for accessing the first file system and the first primary data of the first file system, and wherein the first data agent executes on one of: the first computing device (para.[0127]; “A file system data agent, for example, may handle data files and/or other file system information. If a client computing device 102 has two or more types of data, a specialized data agent 142 may be used for each data type to copy, archive, migrate, and restore the client computing device 102 data”). 
by the first data agent, querying the first file system to identify one or more data objects, among the first primary data of the first file system, that have experienced a net change since  a preceding point-in-time by the first data agent (Fig.1D, para.[0006]; “moves data from snapshots on a source storage array to a destination storage array by transferring only changed blocks for each successive snapshot, i.e., transferring incremental changes”, and para.[0159]; “Any of the above types of backup operations can be at the volume-level, file-level, or block-level …… ).
extracting from the first file system based on the software snapshot, the one or more data objects as changed since the preceding point-in-time, including a changed first data file (para.[0006]; “transferring only changed blocks for each successive snapshot, i.e., transferring incremental changes” and para.[0166]; “A “software snapshot” (or “software-based snapshot”) operation, on the other hand, can be a snapshot operation in which one or more other components in information management system”). -2-Application No.: 16/840174 
Filing Date: April 3, 2020by a second data agent associated with the second file system, performing a file- level restore operation of the one or more data objects as changed (para.[0126]; “each data agent 142 may be specialized for a particular application 110, and the system can employ multiple application-specific data agents …each of which may perform information management operations (e.g., perform backup, migration, and data recovery)”). 
wherein the file-level restore operation implements the one or more data objects as changed into the second data path at the second data storage, including the changed first data file (para.[0077]; “Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster); allowing point-in-time recover”). 
wherein the second data agent is configured for accessing the second file system and the second primary data of the second file system (para.[0129]; “Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy”).
 and wherein the second data agent executes on one of: the second computing device and an other backup node computing device, which is distinct from the second computing device and comprises one or more hardware processors (para.[0129]; “data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s)”). 
and wherein after the file-level restore operation is completed, (i) all the first primary data in the replication group is replicated at the second data path in the second data storage (para.[0159]; “In a file-level backup, the information management system 100 may generally track changes to individual files, and includes copies of files in the backup copy” and para.[0301]; “data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s)”). 
and (ii) the changed first data file is natively accessible to the second computing device as second primary data in the second file system (para.[0161]; “when the data is restored, it may be viewed in the same format as the source data. In some embodiments, a reference copy is based on a specialized client, individual subclient and associated information management policies (e.g., storage policy, retention policy, etc.) that are administered within information management system” and para.[0280]; “destination client 202-D1 may restore data from destination volume 251, which becomes available to be read and written by application 110 executing on the destination client”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.
 
As per claim 2, the rejection of claim 1 is incorporated and further Kumarasamy et al (US 2018/0357251 A1) discloses,
wherein an operating system of the first computing device that interoperates with the first file system responds to the querying of the first file system (para.[0067]; “computing device 102 can access primary data 112 from the primary storage device 104 by making conventional file system calls via the operating system”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.

As per claim 3, the rejection of claim 1 is incorporated and further Kumarasamy et al (US 2018/0357251 A1) discloses,
wherein the first primary data in the replication group is replicated to the second data path in the second data storage without storing a secondary copy of the first primary data in a secondary copy format (para.[0080]; “secondary copy 116 may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.

As per claim 4, the rejection of claim 1 is incorporated and further Patnaik et al (US 2017/0249222 A1) discloses,
wherein the one or more data objects as changed comprise one or more of: a new data file, a changed data file, changed metadata of a data file, a moved data file, a deleted data file, a new folder, a changed folder, changed metadata of a folder, a moved folder, and a deleted folder (para.[0054]; “replicated consistency groups maintained as replicated backups of the consistency group. In an example, the consistency group configuration may be updated to reflect the implementation of a move operation, a delete operation, a rename operation, a create operation, or a modification operation associated with configuration of the consistency group”).  

As per claim 5, the rejection of claim 1 is incorporated and further Kumarasamy et al (US 2018/0357251 A1) discloses,
wherein the one or more data objects as chanqed include one or more of: the changed first data file, one or more other data files, a folder, all data objects in a volume of the first file system, and all data objects in a drive letter configured on the first computing device as part of the first file system (para.[0064]; “client computing device(s) 102 and corresponding applications 110 may create, access, modify, write, delete, and otherwise use primary data”, para.[0068]; “primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects”, and para.[0082]; “data object or metadata in primary data 112 may change over time as it is modified by an application”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.

As per claim 6, the rejection of claim 1 is incorporated and further Kumarasamy et al (US 2018/0357251 A1) discloses,
wherein a storage manager that manages storage operations in the data storage management system initiates a replication operation that results in all of the first primary data in the replication group being replicated at the second data path in the second data storage; and wherein the storage manager comprises a computing device including one or more hardware processors (para.[0124]; “the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, and/or replicating of primary data 112 stored in the primary storage device(s) 104. The data agent 142 may receive control information from the storage manager 140, such as commands to transfer copies of data objects, metadata, and other payload data to the media agents”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.

As per claim 7, the rejection of claim 1 is incorporated and further Kumarasamy et al (US 2018/0357251 A1) discloses,
wherein a storage manager that manages storage operations in the data storage management system initiates a replication operation that results in all the first primary data in the replication group being replicated at the second data path in the second data storage (para.[0124]; “data agent 142 may receive control information from the storage manager 140, such as commands to transfer copies of data objects, metadata, and other payload data to the media agents” and para.[0193]; “storage manager 140 or other component may also determine whether certain storage-related criteria or other criteria are satisfied, and perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied”).  
and wherein the storage manager comprises a computing device including one or more hardware processors (para.[0098]; “storage manager 140 is a computing device comprising circuitry for executing computer instructions”).
and wherein the storage manager initiates the replication operation according to a frequency associated with the replication group (para.[0193]; “storage manager 140 or other component may also determine whether certain storage-related criteria or other criteria are satisfied, and perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.
  
As per claim 8, the rejection of claim 1 is incorporated and further Kumarasamy et al (US 2018/0357251 A1) discloses,
wherein a storage manager that manages storage operations in the data storage management system initiates a replication operation that results in all the first primary data in the replication group being replicated at the second data path in the second data storage (para.[0124]; “data agent 142 may receive control information from the storage manager 140, such as commands to transfer copies of data objects, metadata, and other payload data to the media agents” and para.[0193]; “storage manager 140 or other component may also determine whether certain storage-related criteria or other criteria are satisfied, and perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied”). 
and wherein the storage manager comprises a computing device including one or more hardware processors (para.[0098]; “storage manager 140 is a computing device comprising circuitry for executing computer instructions”). 
and wherein the storage manager initiates the replication operation based on a storage policy associated with the replication group (para.[0193]; “storage manager 140 or other component may also determine whether certain storage-related criteria or other criteria are satisfied, and perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.
  
As per claim 9, the rejection of claim 1 is incorporated and further Kumarasamy et al (US 2018/0357251 A1) discloses,
wherein a storage manager that manages storage operations in the data storage management system one or more of: stores a definition of the replication group, stores a definition of the replication destination for the replication group (para.[0098]; “storage manager generally initiates, performs, coordinates and/or controls storage and other information management operations performed by the information management system 100, e.g., to protect and control the primary data 112 and secondary copies 116 of data and metadata”).
instructs the first data agent to cause the first computing device to generate the software snapshot (para.[0124]; “data agent 142 may receive control information from the storage manager 140, such as commands to transfer copies of data objects” and para.[0166]; “A “software snapshot” (or “software-based snapshot”) operation, on the other hand, can be a snapshot operation in which one or more other components in information management system”). -2-Application No.: 16/840174 
supplies the preceding point-in-time to the first data agent (para.[0124]; “data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, and/or replicating of primary data” and para.[0164]; “a snapshot may be thought of as an “instant” image of the primary data 112 at a given point in time”).
instructs the second data agent to perform the file-level restore operation, and stores a storage policy that governs replication for the replication group (para.[0301]; “data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s)”). 
and wherein the storage manager comprises a computing device including one or more hardware processors (para.[0098]; “storage manager 140 is a computing device comprising circuitry for executing computer instructions”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.
	
As per claim 10, the rejection of claim 1 is incorporated and further Kumarasamy et al (US 2018/0357251 A1) discloses,
wherein a storage manager that manages storage operations in the data storage management system comprises a computing device including one or more hardware processors (para.[0098]; “storage manager 140 is a computing device comprising circuitry for executing computer instructions”).
and after the file-level restore operation is completed, reporting by the second data agent to the storage manager that a replication job for the replication group has been completed (para.[0101]; “storage manager 140 provides one or more of the following functions” and para.[0106]; “monitoring completion of and providing status reporting related to secondary storage operations”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.

As per claim 11, the rejection of claim 1 is incorporated and further Kumarasamy et al (US 2018/0357251 A1) discloses,
further comprising: by the first data agent, transmitting the one or more data objects as changed based on the software snapshot to a first media agent (para.[0124]; “data agent 142 may receive control information from the storage manager 140, such as commands to transfer copies of data objects, metadata, and other payload data to the media agents” and para.[0166]; “A “software snapshot” (or “software-based snapshot”) operation, on the other hand, can be a snapshot operation in which one or more other components in information management system”).
which executes on a computing device comprising one or more hardware processors (para.[0049]; “Computing devices can include, ………, one or more: workstations, personal computers, desktop computers, or other types of generally fixed computing systems such as mainframe computers and minicomputers”).
by the first media agent, processing the one or more data objects as changed received from the first data agent into a data stream;  Filing Date: April 3, 2020by the first media agent, transmitting the data stream to a second media agent; by the second media agent (para.[0124]; “data agent 142 may receive control information from the storage manager 140, such as commands to transfer copies of data objects, metadata, and other payload data to the media agents”). 
processing the data stream into data for the second data agent to restore to the second data path in the file-level restore operation (para.[0129]; “the data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s)”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.

As per claim 12, the rejection of claim 11 is incorporated and further Kumarasamy et al (US 2018/0357251 A1) discloses,
wherein the processing into the data stream comprises applying to the one or more data objects as changed one or more of: compression, encryption, and integrity checkmarks (para.[0153]; “backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate replication process of  the system of Kumarasamy into the replication of data protection of the system of Patnaik. One of ordinary skill in the art would be motivated to use the replication process discussed in the system of Kumarasamy to improve movement of data from one data center to another and provide cost effective way for protecting the data.

Claims 13 – 18, 19, and 20 are data storage management system claim corresponding to method claims 1 – 6, 7 – 8, and 9 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 6, 7 – 8, and 9 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



8/10/2022